Dismissed and Opinion Filed August 26, 2015




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-01421-CV

                          AKBAR ALESHA, LLC, Appellant
                                      V.
                   QUIK-WAY RETAIL ASSOCIATES II, LTD., Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-01224-D

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                                Opinion by Chief Justice Wright
       The Court REINSTATES the appeal.

       On January 15, 2014, the Court abated the appeal due to the filing of bankruptcy by

appellant. In response to our July 23, 2015 letter inquiring about the status of the bankruptcy

proceedings, counsel for appellant filed a letter stating the bankruptcy court has closed the

bankruptcy case. Therefore, by letter dated July 29, 2015, we directed appellant to file, within

ten days, either a motion to reinstate the appeal accompanied by a motion to dismiss the appeal

or explaining why the appeal should proceed. We warned that failure to do either would result in

dismissal of the appeal without further notice. See TEX. R. APP. P. 42.3(c). To date, appellant

has not filed a motion to reinstate or to continue the appeal.
      Accordingly, we dismiss the appeal.




131421F.P05                                       /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

AKBAR ALESHA, LLC, Appellant                        On Appeal from the 95th Judicial District
                                                    Court, Dallas County, Texas
No. 05-13-01421-CV         V.                       Trial Court Cause No. DC-12-01224-D.
                                                    Opinion delivered by Chief Justice Wright,
QUIK-WAY RETAIL ASSOCIATES II,                      Justices Lang-Miers and Stoddart
LTD., Appellee                                      participating.

        In accordance with this Court’s opinion of this date, we DISMISS the appeal. Subject to
any agreement between the parties, we ORDER that appellee Quik-Way Retail Associates II,
Ltd. recover its costs of this appeal from appellant Akbar Alesha, LLC.


Judgment entered August 26, 2015.




                                              –3–